FILED
                             NOT FOR PUBLICATION
                                                                               DEC 11 2017
                      UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No.    16-50380

                Plaintiff-Appellee,               D.C. No.
                                                  3:15-cr-01631-AJB-1
 v.

BOGAR AGUDO-MONROY,                               MEMORANDUM*

                Defendant-Appellant.


                     Appeal from the United States District Court
                        for the Southern District of California
                     Anthony J. Battaglia, District Judge, Presiding

                       Argued and Submitted December 6, 2017
                                Pasadena, California

Before: CANBY and REINHARDT, Circuit Judges, and BLOCK,** District Judge.

      Defendant-Appellant Bogar Agudo-Monroy argues on appeal that a number

of mostly unpreserved trial errors deprived him of a fair trial, either individually or

cumulatively.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Frederic Block, United States District Judge for the
Eastern District of New York, sitting by designation.
      We conclude that the district court plainly erred by admitting irrelevant

evidence regarding the deconfliction of phone numbers in a cell phone connected to

Agudo-Monroy. The district court also abused its discretion by allowing unnoticed

expert testimony interpreting the cell phone log. We find these errors harmless, both

individually and cumulatively, in light of the overwhelming evidence of guilt. See

United States v. Whitehead, 200 F.3d 634, 639 (9th Cir. 2000); see also United

States v. Karterman, 60 F.3d 576, 580 (9th Cir. 1995).

      The other grounds on which Agudo-Monroy appeals did not amount to error,

but even if they did it would not affect our conclusion regarding harmlessness.

      AFFIRMED.




                                          2